NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JUN 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 OSCAR MENDOZA-MARIN,                             No.     14-71746

              Petitioner,                         Agency No. A200-670-881

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Oscar Mendoza-Marin, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the

petition for review.

      Substantial evidence supports the agency’s determination that, even if

credible, Mendoza-Marin failed to establish past persecution. See Lim v. INS, 224
F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone . . . constitute past

persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual suffering or harm.”) (quotation and citation

omitted); Wakkary, 558 F.3d at 1060 (petitioner did not establish harm to

associates was part of ‘a pattern of persecution closely tied to’ petitioner) (citation

omitted). Substantial evidence also supports the agency’s determination that

Mendoza-Marin failed to establish he would face a clear probability of future

persecution in Mexico. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(possibility of future persecution “too speculative”). Thus, his withholding of

removal claim fails.

      Finally, Mendoza-Marin makes no substantive arguments challenging the

agency’s denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,




                                           2                                     14-71746
1259 (9th Cir. 1996) (“Issues raised in a brief that are not supported by argument

are deemed abandoned.”).

         PETITION FOR REVIEW DENIED.




                                         3                                   14-71746